PRESIDING JUSTICE MURRAY, dissenting: I respectfully dissent with the majority opinion and would affirm the able trial judge’s opinion for the reason that the failure to join Gabriel as a party was not error, even if he were a necessary or proper party. Ill. Rev. Stat. 1991, ch. 110, par. 2—407. The majority fails to distinguish between necessary, proper and indispensable. Gabriel became indispensable only if the action involved the insurance companies’ duty to indemnify, which it did not. Further, it is not clear from the majority opinion whether California law or Illinois law should apply. The insurance policies in this case were issued in Illinois and covered premises and parties in Chicago, Tucson, California, Indiana, Kansas and Maine. If the defendant insurance companies wanted California law to apply, they could have done so by providing it in their policies. I would affirm the able trial judge totally.